


 
 
 
 
Exhibit 10.1



LANCASTER COLONY CORPORATION
FORM OF RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Agreement”) is dated as of February
24, 2015, by and between Lancaster Colony Corporation, an Ohio corporation (the
“Company”), and __________________, a Service Provider for the Company (the
“Grantee”).
W I T N E S S E T H
WHEREAS, the Company desires to award Restricted Stock to the Grantee in
accordance with the provisions of the Amended and Restated 2005 Stock Plan (the
“Plan”); and
WHEREAS, the Grantee wishes to accept such award; and
WHEREAS, the execution of this Agreement has been authorized by a resolution of
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company that was duly adopted on February 24, 2015; and
WHEREAS, the Company hereby confirms to the Grantee the grant, effective on
February 24, 2015 (the “Grant Date”), pursuant to the Plan, of _____ shares of
Restricted Stock (“Awarded Shares”) subject to the terms and conditions of the
Plan and the terms and conditions described below; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.    Provisions of the Plan Controlling. The Grantee specifically understands
and agrees that the Awarded Shares are being granted under the Plan, and are
being granted to the Grantee as Restricted Stock pursuant to the Plan, copies of
which the Grantee acknowledges the Grantee has read and understands and by which
the Grantee agrees to be bound. The provisions of the Plan are incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and this Agreement, the provisions of the Plan will control.
2.    Vesting of Awarded Shares.
(a)    Except as provided in Section 2(b) and 2(c), the Awarded Shares shall be
forfeited to the Company for no consideration in the event the Grantee (i)
voluntarily ceases to retain Continuous Status as an Employee or Consultant
prior to the third anniversary of the Grant Date or (ii) ceases to retain
Continuous Status as an Employee or Consultant as a result of being terminated
by the Company, with or without cause, prior to the third anniversary of the
Grant Date.
(b)    The Awarded Shares shall be fully vested in the Grantee and no longer
subject to a risk of forfeiture pursuant to Section 2(a) upon the occurrence of
the earlier of the following events:
(i)    the date on which the Grantee dies or ceases to retain Continuous Status
as an Employee or Consultant as a result of the Grantee’s Disability; or
(ii)    the third anniversary of the Grant Date.
(c)    Unless the Board determines otherwise, if Grantee is Retirement Eligible
as of the Grant Date:
(i)    one third of the Awarded Shares shall be fully vested in the Grantee and
no longer subject to a risk of forfeiture pursuant to Section 2(a) if Grantee
Retires after the first anniversary of the Grant Date but before the second
anniversary of the Grant Date; and




--------------------------------------------------------------------------------




(ii)    two thirds of the Awarded Shares shall be fully vested in the Grantee
and no longer subject to a risk of forfeiture pursuant to Section 2(a) if
Grantee Retires after the second anniversary of the Grant Date but before the
third anniversary of the Grant Date.
For purposes of this Agreement: “Retire” shall mean, unless the Board determines
otherwise, the Grantee’s termination of his or her employment (other than by
death or Disability). “Retirement Eligible” shall mean the Grantee has attained
the age of 63 and has achieved ten years of Continuous Status as an Employee or
Consultant; “Vesting Date” shall mean the earliest of a Change in Control or the
events described in Section 2(b) or Section 2(c).
3.    Dividend and Voting Rights.
(a)    Dividends payable with respect to the Awarded Shares during the period
prior to the Vesting Date shall be paid to the Grantee in the same manner as
paid on the Common Stock of the Company, unless the Grantee forfeits the Awarded
Shares pursuant to Section 2(a) hereof, in which case the Grantee shall also
forfeit the right to receive any dividends not paid prior to such forfeiture.
(b)    The Grantee shall have the right to vote any Awarded Shares; provided,
that such voting rights shall lapse with respect to any Awarded Shares that are
forfeited to the Company pursuant to this Agreement.
4.    Additional Shares. If the Company pays a stock dividend or declares a
stock split on or with respect to any of its Common Stock, or otherwise
distributes securities of the Company to the holders of its Common Stock, the
shares of stock or other securities of the Company issued with respect to the
Awarded Shares then subject to the restrictions contained in this Agreement
shall be held in escrow and shall be distributed to the Grantee on the Vesting
Date, unless the Grantee forfeits the Awarded Shares pursuant to Section 2(a)
hereof, in which case the Grantee shall also forfeit the right to receive such
stock or other securities. If the Company shall distribute to its shareholders
shares of stock of another corporation, the shares of stock of such other
corporation distributed with respect to the Awarded Shares then subject to the
restrictions contained in this Agreement shall be held in escrow and shall be
distributed to the Grantee on such Vesting Date, unless the Grantee forfeits the
Awarded Shares pursuant to Section 2(a) hereof, in which case the Grantee shall
also forfeit the right to receive such stock.
5.    Effect of Change in Control. Notwithstanding anything in this Agreement to
the contrary, including Section 2, in the event of a Change in Control, the
Awarded Shares will be affected in accordance with Section 15 of the Plan.
6.    Adjustments. The Awarded Shares shall be subject to adjustment in
accordance with Section 15 of the Plan.
7.    Legends. To the extent certificates representing the Awarded Shares are
issued to the Grantee pursuant to this Agreement, such certificates shall have
endorsed thereon legends substantially as follows (or in such other form as
counsel for the Company may determine is necessary or appropriate):
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Award Agreement with this Company dated February 24,
2015, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”
8.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of
Awarded Shares to the Grantee, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of such
delivery that the Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. The Grantee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the Awarded Shares to be delivered to
the Grantee. If such election is made, the Awarded Shares so retained shall be
credited against such withholding requirement at the Fair Market Value of a
Share on the date of such delivery, with any fractional Shares that would
otherwise be delivered being rounded up to the next nearest whole Share. In no
event shall the Fair Market Value of Awarded Shares to be withheld pursuant to
this Section 8 to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.
9.    Notices. Any notices required or permitted by the terms of this Agreement
or the Plan must be in writing, shall be delivered to the Grantee at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic facsimile transfer (if
confirmed in writing by mail simultaneously dispatched), (c) one business day
after having been dispatched by a nationally recognized overnight




--------------------------------------------------------------------------------




courier service or (d) three business days after being sent by registered or
certified mail, return receipt requested, postage prepaid:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary
10.    No Employment Contract; Right to Terminate Employment. The grant of the
Awarded Shares to the Grantee is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the Awarded Shares and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Company or any of its subsidiaries, as the case may be, or interfere in any way
with the right of the Company or any of its subsidiaries to terminate the
employment of the Grantee at any time.
11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
subsidiary of the Company and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary of the Company.
12.    Protected Information. In consideration of the Awarded shares, the
Grantee agrees:
(a)    That all Innovations, as hereinafter defined, shall belong to and be the
exclusive property of the Company or any of its subsidiaries (for the purposes
of this Section 12, the “Company”). “Innovations” shall mean all discoveries,
developments, designs, ideas, innovations, improvements, inventions, formulas,
processes, techniques, and know-how (whether or not patentable or registrable
under copyright, trademark or similar statutes) made, conceived, reduced to
practice or learned by the Grantee either alone or jointly with another while in
the employ of the Company, or disclosed to a third party by the Grantee within
one (1) year of leaving its employ, that
(i)     relate directly to the Company's business or the production of any
character of goods or materials sold or used by the Company,
(ii)    result from tasks assigned to the Grantee by the Company, or
(iii)     result from the use of premises or equipment owned, leased, or
otherwise acquired by the Company.
The Grantee will promptly disclose all Innovations to the Company and will
assign all of the Grantee’s right, title and interest to such Innovations,
whether in the United States and any foreign country, to the Company and its
successors and assigns. The Grantee will from time to time, upon request and at
the expense of the Company, sign all instruments necessary for the filing and
prosecution of any copyrights, patents, mask works, and applications for letters
patent of the United States or any foreign country which the Company may desire
to file upon such inventions without additional compensation. The Grantee will
render all reasonable assistance to the Company and its agents in preparing
applications and other documents and do all things that may be reasonable and
necessary to protect the rights of the Company and vest in it all such
inventions, discoveries, applications, and patents, even if the Grantee is no
longer employed by the Company, provided that the Company compensates the
Grantee at a reasonable rate for time actually spent by the Grantee on
assistance occurring after termination of employment.
(b)    That the Grantee is not subject to any agreement which in any way
prohibits the Grantee from rendering any services to the Company for which the
Grantee is or has been employed. The Grantee also agrees and understands that
while employed by the Company, the Grantee may be working with secret and
confidential formulas and processes for food products, as well as other secret,
proprietary and confidential information including, but not limited to, customer
lists, supplier lists, methods of pricing, marketing and sales strategies,
sources of ingredients and financial data (together, the "Confidential
Information"). The Grantee recognizes that the Confidential Information is the
sole and exclusive property of Company, and the Company depends on the exclusive
possession of Confidential Information to maintain a competitive advantage.
Accordingly, the Grantee agrees to maintain for all time the confidentiality of
the Confidential Information and any confidential information of third parties
that the Grantee receives in the course of performing the Grantee’s duties for
the Company. The Grantee further agrees not to copy,




--------------------------------------------------------------------------------




use or disclose such information except in the performance of the Grantee’s
authorized duties for the Company, unless permitted in writing by the President
of the Company to do so.


(c)    That upon termination of employment with the Company for any reason, the
Grantee will immediately deliver to the Company all drawings, blueprints,
sketches, notebooks, formulae, notes, manuals and other documents reflecting
Confidential Information or Innovations, and the Grantee will not retain copies
of such information. During and for one year immediately following the
termination of Grantee’s employment with the Company for any reason, the
Grantee, either on his or her own account or for any other party, will not
interfere with the business of the Company in any manner and will not engage in
any activity that is designed to, would, or in fact does cause, encourage or
entice any supplier, customer, employee or consultant of the Company with whom
the Grantee interacted while employed with the Company to end, reduce or breach
its business relationship with the Company.


If the Grantee breaches this Section 12 of the Agreement, the Grantee waives any
claim or defense that the Company was not irreparably harmed by that breach. The
Company shall have the right to injunctive relief to restrain any actual or
threatened breach of this Section 12, in addition to all of the remedies
otherwise available to the Company, which shall be cumulative. The Grantee has
read and understood all of the provisions in this Section 12 and agrees that
they are fair and reasonable and are reasonably required for the protection of
the interests of the Company. The Grantee agrees to notify any of the Grantee’s
actual or prospective employers of the existence and terms of this Agreement and
agrees that the Company may notify such employers of the terms of this Agreement
as well.
13.    Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Company and its subsidiaries and by third party administrators whether
such persons are located within the Grantee’s country or elsewhere, including
the United States of America. The Grantee consents to the processing of
information relating to the Grantee and the Grantee’s participation in the Plan
in any one or more of the ways referred to above.
14.    Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement is for the benefit of and is binding on the
heirs, executors, administrators, successors and assigns of the parties hereto.
15.    Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement; provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. The Board shall have
authority, subject to the express provisions of the Plan and this Agreement, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations that are, in the judgment of the Board, necessary
or desirable for the administration of the Plan. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in
this Agreement in the manner and to the extent it shall deem expedient to carry
the Plan into effect and it shall be the sole and final judge of such
expediency. All actions by the Board under the provisions of this Section 15
shall be conclusive for all purposes.
16.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee with respect to the Awarded Shares without the Grantee’s consent.
17.    Severability. It is the intention and agreement of the Company and the
Grantee that this Agreement shall be construed in such a manner as to impose
only those restrictions on the conduct of the Grantee that are reasonable in
light of the circumstances as they then exist and as are necessary to assure the
Company of the intended benefit of this Agreement. In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated (including, but
not limited to, any provision in Section 12 hereof) shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.
18.    Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio.




--------------------------------------------------------------------------------




19.    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
20.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Awarded Shares and participation in the Plan or future grants of Restricted
Stock that may be granted under the Plan by electronic means. Notwithstanding
anything in this Agreement to the contrary, Grantee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
Restricted Stock grants and the execution of award agreements through electronic
signature.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




Executed in the name and on behalf of the Company in Columbus, Ohio as of the
24th day of February, 2015.


 
 
 
LANCASTER COLONY CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
Matthew R. Shurte
 
 
 
 
 
Name: Matthew R. Shurte
 
 
 
 
 
Title: General Counsel & Chief Ethics Officer









ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Awarded Shares granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement; and (c) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Grantee further acknowledges receiving a
copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders and a copy of
the prospectus pertaining to the Plan.


 
 
 
 
 







    






    




